DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrases “the first rotation angle is a rotation angle of the output shaft that is closer to the second position side than when the movable part abuts the first wall part” is indefinite because the claim previously recites that “the movable part is moved form the second position to the first position as a first rotation angle.”  It is unclear whether the first rotation angle is defined as being from the “second position to the first position,” or alternatively “closer to the second position side than when the movable part abuts the first wall part.”  
Regarding claim 5, the phrase “the second rotation angle is a rotation angle of the output shaft that is closer to the first position side than when the movable part abuts the second wall part” is indefinite because the claim previously recites that “the movable part is moved from the first position to the second position as a second rotation angle.”   It is unclear whether the second rotation angle is defined as being from the “first position to the second position,” or alternatively “closer to the first  position side than when the movable part abuts the second wall part.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (JP 2017-101733) (machine translation attached).
Regarding independent claim 1, Hayakawa discloses an actuator (see machine translation, ¶ 0012, FIGS. 1-11) which displaces and drives an object (62) based on a vehicle operation, comprising: a motor part (30);  5a decelerator part (see machine translation, ¶ 0033, “speed reduction mechanism” and “this deceleration mechanism”) which is connected to the motor part (see ¶ 0033); a control part (10) which controls the motor part (see ¶ 0014); a first rotation sensor (40) which is able to detect rotation of the motor part (see ¶ 0019); and a second rotation sensor (50) which is able to detect rotation of an output shaft connected to the decelerator part (see ¶ 0019), 10wherein the object comprises: a movable part (62) which is moved between a first position (see FIG. 4) and a second position (see FIG. 7) by the output shaft; and a first wall part (90) which is able to abut the movable part being at the first position (see FIG. 4), 15the control part performs a first rotation angle acquisition control for acquiring a target rotation angle of the output shaft when the movable part is moved from the second position (see FIG. 7) to the first position as a first rotation angle (see FIG. 4), the first rotation angle is a rotation angle of the output shaft that is closer to the second position side than when the movable part abuts the first wall part (see machine translation, ¶¶ 0063, 0064), and  20in the first rotation angle acquisition control, the control part causes the output shaft to rotate so that the movable part abuts the first wall part (see machine translation, ¶¶ 0063, 0064), acquires a rotation angle of the output shaft when the movable part has abutted the first wall part based on a detection result of the second rotation sensor (see machine translation, ¶¶ 0063, 0064), and  25calculates the first rotation angle based on the rotation angle of the output shaft that has been acquired (see machine translation, ¶¶ 0063, 0064).
Regarding claim 5, Hayakawa discloses that the object comprises a second wall part (91) which is able to abut the movable part being at the second position (see machine translation, ¶15 0100), the control part performs a second rotation angle acquisition control for acquiring a target rotation angle of the output shaft when the movable part is moved from the first position to the second position as a second rotation angle (see machine translation, ¶15 0100), the second rotation angle is a rotation angle of the output shaft that is closer to the first position side than when the movable part abuts the second wall part (see machine translation, ¶15 0100), and  20in the second rotation angle acquisition control, the control part causes the output shaft to rotate so that the movable part abuts the second wall part (see machine translation, ¶15 0100), acquires a rotation angle of the output shaft when the movable part has abutted the second wall part based on the second rotation sensor, and  25calculates the second rotation angle based on the rotation angle of the output shaft that has been acquired (see machine translation, ¶15 0100).  
Regarding claim 9, Hayakawa discloses that the object is a parking switching 15mechanism which is switched based on a shift operation of a vehicle (see e.g. ¶¶ 0060, 0061).  
Regarding claim 10, Hayakawa discloses that an actuator device, comprising: the actuator according to claim 1; the output shaft; and the object (see FIG. 2).  
Regarding claim 2011, Hayakawa discloses that the movable part comprises a detent plate (62) which is moved by the output shaft, the detent plate comprises a first concave part (82) and a second concave part (83, 84, 85) which are recessed on one side in an intersection direction that intersects a moving direction in which the movable part moves, 25the first concave part and the second concave part are disposed side by side in the moving direction (see FIG. 7), 35File: 095340usf the object comprises an elastic member (66) having an inserted part (66a) to be inserted into the first concave part or the second concave part, the inserted part is inserted into the first concave part and hooked with respect to an inner side 5surface of the first concave part in the moving direction when the movable part is located at the first position (see FIG. 4), and is inserted into the second concave part and hooked with respect to an inner side surface of the second concave part in the moving direction when the movable part is located at the second position (see FIG. 7), and  10the elastic member is pushed by a convex part provided between the first concave part and the second concave part and elastically deforms when the movable part moves between the first position and the second position (see FIGS. 4, 7).
Allowable Subject Matter
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 6, the prior art of record does not disclose that the in the angle acquisition control, the control part make the movable part abut the respective wall part for at least two times and in at least one time when the movable part abuts the respective wall for the second or subsequent time, a value of the current supplied to the motor part is made smaller than a value of a current supplied to the motor part when the movable part abuts the respective wall for the first time.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

August 31, 2022